Name: 2007/241/EC: Council Decision of 27 March 2007 on the conclusion of the Scientific and Technological Cooperation Agreement between the European Community and the Government of the Republic of Korea
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  European construction;  Asia and Oceania
 Date Published: 2008-01-08; 2007-04-24

 24.4.2007 EN Official Journal of the European Union L 106/43 COUNCIL DECISION of 27 March 2007 on the conclusion of the Scientific and Technological Cooperation Agreement between the European Community and the Government of the Republic of Korea (2007/241/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 170, in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Agreement on the Scientific and Technological Cooperation between the European Community and the Government of the Republic of Korea was signed on behalf of the Community on 22 November 2006 subject to its possible conclusion at a later date, in conformity with the Decision of the Council on the signature of the Scientific and Technological Cooperation Agreement between the European Community and the Government of the Republic of Korea (2). (2) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on the Scientific and Technological Cooperation between the European Community and the Government of the Republic of Korea is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision (3). Article 2 The President of the Council shall, acting on behalf of the Community, give the notification provided for in Article 12(1) of the Agreement (4). Done at Brussels, 27 March 2007. For the Council The President P. STEINBRÃ CK (1) Opinion of 1 February 2007 (not yet published in the Official Journal). (2) See page 44 of this Official Journal. (3) See page 44 of this Official Journal. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.